Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught or suggested that one skilled in the art would have joined multiple layers of prepreg together wherein an edge drop was formed between two layers of prepreg material (where the edges of the overlapped layers do not terminate at the same place) and one subjected the edges of the second layer to vibrational energy and pressure of between 20-500 kPa to smooth out the ply drop at the edge wherein the second layer defined an undulating formation having a plurality of protrusions having triangular or curved edges as claimed. The use of consolidation via ultrasonic vibration and pressure was known as taught by Leemon et al (US 9432236) however it was never suggested to use the same in order to flatten/smooth a ply drop as claimed which included a layer defined by an undulating formation as recited. Additionally, formation of layups which included ply edge drops were known per se in the art as evidenced by Bech (US 9376923), however the prior art failed to teach or suggest treatment with ultrasonic vibration and pressure to smooth out the same wherein the edge included an undulating formation as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746